Title: To George Washington from Henry Laurens, 30 July 1778
From: Laurens, Henry
To: Washington, George


          
            Sir,
            Philadelphia 30th July 1778.
          
          I have had the honor since my last under the  Inst. of presenting Your Excellency’s Letter of 22d to Congress,
            whence it was committed to the Board of War & I received no order except to
            Issue a Commission for Capt. Caleb Gibbes to rank Major in the service of the United
            States. I shall transmit the Act of Congress upon that occasion to Major Gibbs &
            under the present Cover Your Excellency will receive the Commission.
          the 15th Inst. I signed by order a Brevet to the Marquis de Vienne Certifying his Rank,
            Colonel in the Army. Another Brevet is ordered for Monsr Noirmont Lanuville to Rank
            Major from the date of his appointment as Aid de Camp to Gen. Conway 28th Jany 1778—and
            another the 29th Inst. to Monsr Francis Joseph Smith to rank Ensign. I have the honor to be with the highest Esteem & Regard
            Sir Your Excellency’s Most Obedient & humble servant
          
            Henry Laurens. President of Congress.
          
          
        